*186Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raheem Rahman appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint, in which he asserted claims of religious discrimination, and finding that he failed to exhaust his administrative remedies.* We have reviewed the record and find no reversible error in the district court’s determination that Rahman failed to exhaust his administrative remedies. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Rahman also sought to appeal the district court’s denial of his Fed.R.Civ.P. 59(e) motion. We conclude that we lack jurisdiction over an appeal from that motion because Rahman did not file a new notice of appeal or amend his notice of appeal to embrace the district court's order. See Fed. R.App. P. 4(a) (4) (B) (ii).